DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-12, in the reply filed on 11/04/2020 is acknowledged.  The traversal is on the ground(s) that Romesburg does not anticipate technical features of the claims and therefore the technical features not anticipated are special technical features.  This is not found persuasive because Romesburg in view of Sheon does anticipate technical features of the claims, as cited in the restriction requirement, and as further explained in below.
The common subject matter taught by Romesburg is: receiving data obtained from wearable sensors (page 7, lines 21-24); and based on the data and subject characteristics (page 18, lines 11-24, subject characteristics such as heart rate recovery results, VO2 max values, or submax test results) estimating a cardiorespiratory fitness measure for the subject by determining physical performance for free-living activities (page 15 line 24 to page 16 line 31, page 18 lines 28-31, page 19 line 34 to page 20 line 4) associated with free-living categories (page 24, lines 11-13, page 19 line 34 to page 20 line 4) over a defined period of time (page 18 lines 32-35, page 19 line 34 to page 20 line 4), wherein the physical performance determination for each of the activities is indicated by a ratio between a measure of mechanical work corresponding to the activity and the activity category and a measure of a physiological response associated with the mechanical work (page 15 line 24-page 16 line 31, page 19 line 34 to page 20 line 13).
Romesburg does not teach the free-living activities categories comprising: sleep, sedentary, and active.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Romesburg such that the free-living activities categories comprise sleep, sedentary, and active, as taught by Sheon, as a simple substitution of one element (Sheon’s categories) for another (Romesburg’s categories of higher activity state and lower activity state, page 20, lines 3-5) for the predictable result of categorizing free-living activities.
Therefore, all common subject matter is taught in the references, and are not special technical features because they are taught. The newly added claim language still has a lack of unity a posteriori over the art applied.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “a ratio between a measure of mechanical work corresponding to the activity and the activity category and a measure of a physiological response associated with the 
	Claims 2-12 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/131065 A1, hereinafter Romesburg, in view of US 2016/0262693 A1, hereinafter Sheon.
Romesburg teaches a method, comprising: receiving data obtained from wearable sensors coupled to a subject (page 7, lines 21-24); and based on the data and subject characteristics (page 18, 
Romesburg does not teach the free-living activities categories comprising: sleep, sedentary, and active.
However, Sheon teaches free-living activities categories comprising: sleep, sedentary, and active (para [0068], activity periods).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Romesburg such that the free-living activities categories comprise sleep, sedentary, and active, as taught by Sheon, as a simple substitution of one element (Sheon’s categories) for another (Romesburg’s categories of higher activity state and lower activity state, page 20, lines 3-5) for the predictable result of categorizing free-living activities.
Regarding claim 2, Romesburg in view of Sheon teaches the method of claim 1, further comprising estimating a change in the determined cardiorespiratory fitness measure for the subject based on changes in the physical performance and changes in an activity pattern and the estimated cardiorespiratory fitness measure (Romesburg, page 16 lines 7-13).
Regarding claim 3, Romesburg in view of Sheon teaches the method of claim 1, wherein the data comprises movement data and physiological data corresponding to the subject (Romesburg page 6 lines 
Regarding claim 4, Romesburg in view of Sheon teaches the method of claim 3, wherein the movement data comprises acceleration data corresponding to the subject (Romesburg, page 6 lines 13-16).
Regarding claim 5, Romesburg in view of Sheon teaches the method of claim 3, further comprising determining an activity pattern from the free-living activities by categorizing the activity as sleep, sedentary, or active, the categorization based on the movement data and the physiological data (Sheon, para [0068], high activity threshold).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Romesburg in view of Sheon as applied to claim 5 above, and further in view of US 2017/0172513 A1, hereinafter Lin.
Regarding claim 6, Romesburg in view of Sheon does not teach determining whether the active categorization corresponds to anaerobic or aerobic activity based on a duration of the activity and plural thresholds for the physiological data.
However, Lin teaches determining whether an active categorization corresponds to anaerobic or aerobic activity based on a duration of the activity and plural thresholds for physiological data (para [0002], intensities and periods of time).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Romesburg and Sheon to include determining .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Romesburg and Sheon as applied to claim 1 above, and further in view of WO 2015/134654, hereinafter Aurelian.
Regarding claim 7, Romesburg in view of Sheon teaches the method of claim 1, wherein estimating the cardiorespiratory fitness measure comprises: estimating the cardiorespiratory fitness measure over the defined period of time for multiple types of activities for which the data is received (Romesburg, page 19 line 34 to page 20 line 13).
Romesburg in view of Sheon does not teach weighting each of the multiple types of activities according to a reliability score, the reliability score comprising correlation coefficients between the physical performance and the cardiorespiratory fitness measure.
However, Aurelian teaches weighting each of multiple types of categories (paras [0151 -0155]) according to a reliability score (para [0154], weights), the reliability score comprising correlation coefficients (para [0154], coefficients) between a physical performance and a cardiorespiratory fitness measure (para [0154], heart rate and cardiovascular intensities experienced by the individuals).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Romesburg and Sheon to include weighting each of the multiple types of activities according to a reliability score, the reliability score comprising correlation coefficients between the physical performance and the cardiorespiratory fitness measure, as taught by Aurelian, as a use of a known technique (weighting types of data) to improve similar methods in the same way (improving estimated fitness measurements through refinement of calculation method).

Regarding claim 9, Romesburg in view of Sheon and Aurelian teaches the method of claim 7, further comprising estimating the cardiorespiratory fitness measure for plural successive defined periods of time for a duration of a baseline period (Romesburg, page 15 line 30 to page 16 line 8, page 17 line 24 to page 18 line 10).
Regarding claim 10, Romesburg in view of Sheon and Aurelian teaches the method of claim 9, further comprising estimating a change in the determined cardiorespiratory fitness measure for the subject based on changes in the physical performance and changes in an activity pattern and the estimated cardiorespiratory fitness measure after the baseline period (Romesburg, page 15 line 30 to page 18 line 10, page 18 line 32 to page 19 line 5).
Regarding claim 11, Romesburg in view of Sheon and Aurelian teaches the method of claim 10, wherein a relationship between the pattern change and the cardiorespiratory fitness measure is derived from population group statistics and corrected using data from the wearable sensors (Romesburg, page 21 lines 1-27).
Regarding claim 12, Romesburg in view of Sheon and Aurelian teaches the method of claim 11, further comprising measuring an aerobic exercise response related to a measured pattern change (Romesburg, page 15 line 33 to page 16 line 2).

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. Regarding the argument on pages 7-8 that Romesburg does not teach certain technical features: the applied art does read on the claim language. Romesburg teaches multiple activity categories (lower activity states and higher activity states, see page 19 line 34 to page 20 line 4). Romesburg teaches .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791